RECE|VED

 

OC' l 8 2018 UNITED sTATEs DISTRICT CoURT
WS;MYM?STRB,FCLL§E'§MN WESTERN DISTRICT OF LOUISIANA
ALExANDmA, LourslANA ALEXANDRIA DIVISION
DANTE JAMON WALKER, CIVIL ACTION NO. 1118'CV'1030'P
Petitioner
VERSUS JUDGE DEE D. DRELL
WARDEN, MAGISTRATE JUDGE PEREZ'MONTES
Respondent
J U D G M E N T

For the reasons stated in the Report and Recommendation of the Magistrate
Judge previously filed herein, and after a de novo review of the record including the
objections filed by Petitioner, and having determined that the findings and
recommendation are correct under the applicable laW§

IT IS ORDERED that Petitioner’s § 2241 petition is DISMISSED for lack of
jurisdiction, With prejudice as to the jurisdictional issue, and Without prejudice as to
the merits of Petitioner’s claim.

`7'\

THUS DONE AND SIGNED at AleXandria, Louisiana, this / r7 da\y of

f")€.>>c>éz/L__ . 2018.

 

`\

-' f “‘”"_\QL.\» L\

  

 

' DEE'D. DRELL
UNITED STATES DISTRICT JUDGE

